976 So. 2d 663 (2008)
STATE of Florida, DEPARTMENT OF CORRECTIONS, Appellant,
v.
Pearlie ROCHELLE, as Personal Representative of the Estate of Clifford E. Jones, Jr., deceased, Appellee.
Nos. 1D07-1211, 1D07-2046.
District Court of Appeal of Florida, First District.
March 13, 2008.
John D. Buchanan, Jr., and J. Steven Carter of Henry, Buchanan, Hudson, Suber & Carter, P.A., Tallahassee, for Appellant.
Charles Barfield of Law Offices of Charles A. Barfield, Orlando; J. Scott Murphy of Allen & Murphy, P.A., Maitland, for Appellee.
PER CURIAM.
Appellant seeks review of evidentiary rulings made during trial and also of a cost judgment entered in favor of appellee after trial. As to the evidentiary rulings, the trial court did not abuse its broad discretion under section 90.403, Florida Statutes. Accordingly, we AFFIRM the jury verdict. Given appellee's concession as to a portion of the cost judgment, we REMAND to the trial court with directions that an amended judgment be entered, deducting $6,617.60.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
KAHN, PADOVANO, and LEWIS, JJ., concur.